PER CURIAM.
The petitioner in each of the above numbered and entitled causes having, by stipulation entered therein, admitted that he, or she, is liable as a transferee for any tax against the petitioner wherein Marine Transport Company is petitioner and the Commissioner of Internal Revenue is respondent, 77 F.(2d) 177, which may result from this court’s final decision in that case, and this court having rendered its decision in that case to the effect that the petitioner therein is subject to the tax liability asserted against it, the petition for review in each of the three above numbered and entitled causes set out in the caption is denied.